SMITH, District Judge.
For the reasons stated in the Memorandum of Decision filed in Bowles v. Westbrook Defense Homes, D.C., 61 F.Supp. 172, the mandatory injunction sought by the plaintiff must be granted here.
The argument pressed by this defendant, that money retained in trust is not retained within the meaning of the regulation, is not persuasive. A trust relationship to the deposit must have been expected by the administrator in a substantial percentage of security deposit cases, from the very nature and purpose of the transaction, and any intention to omit those cases from the general language of the regulation would surely have been expressed.
Form of judgment for the plaintiff for a mandatory injunction, requiring refund of security deposits now retained, may be submitted on notice.